United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3228
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Stacey Ladon Brown,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 23, 2009
                                 Filed: December 30, 2009
                                 ___________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       Stacey Ladon Brown appeals the 155-month sentence the district court1
imposed after he pled guilty to knowingly possessing with intent to distribute more
than 50 grams of a mixture or substance containing a detectable amount of cocaine
base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii). Brown’s sentence
was based in part on a downward departure under U.S.S.G. § 5K1.1. Brown’s counsel
seeks permission to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967). Brown has filed a pro se supplemental brief arguing that the district

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
court erred in sentencing him as a career offender under the Guidelines, and that his
attorney was ineffective and coerced his guilty plea. He has also moved to
supplement the record.

       We conclude the district court did not abuse its discretion in sentencing Brown
to 155 months in prison. See United States v. Berni, 439 F.3d 990, 993 (8th Cir.
2006) (per curiam) (appellate court reviews sentences involving § 5K1.1 downward
departure for reasonableness using abuse of discretion standard; sentence is reasonable
where district court correctly calculated Guidelines range, permissibly applied §
5K1.1 departure, and considered resulting adjusted range and § 3553(a) factors). We
also conclude the court correctly determined that Brown was a career offender under
the advisory Guidelines. See U.S.S.G. § 4B1.1 (career-offender elements); United
States v. Adams, 509 F.3d 929, 932-33 (8th Cir. 2007) (robberies that occurred at
different locations, different times, and with different victims, although similar in
modus operandi, were separate offenses for purposes of determining § 4B1.1 career
offender status). Finally, we decline to review Brown’s claims that his counsel was
ineffective and coerced his guilty plea. See United States v. McAdory, 501 F.3d 868,
872-73 (8th Cir. 2007) (appellate court ordinarily defers ineffective-assistance claims
to 28 U.S.C. § 2255 proceedings); United States v. Cain, 134 F.3d 1345, 1352 (8th
Cir. 1998) (claim that ineffective assistance of counsel rendered guilty plea
involuntary is more properly raised in § 2255 proceedings).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and affirm. We also grant Brown’s motion to supplement the
record.
                      ______________________________




                                         -2-